Title: From James Madison to Israel Whelen, 26 June 1801
From: Madison, James
To: Whelen, Israel


Sir
Department of state: Washington, 26 June 1801.
Mr. Marbury reports, that he cannot have the beams shipped so as to reach you under three weeks, nor the remainder of the cordage under five weeks. After all, as the beams, when reduced, would not be quite clear of sap, and the freight high, it would not be adviseable perhaps to send them, if it could be seasonably done. They were never designed by this Department for the George Washington.
There are nearly five tons of cordage in the Navy stores at Philadelphia; and if it be suitable and you have not yet comprehended it in your estimate, you may make use of it. The correspondent orders are given by the Navy Department. You will purchase the remainder: and abandon the expectation of receiving any more from hence, except the cables.
If any quantity of timber, which may be had at New York, should be wanting to complete the cargo, I have no objection to her proceeding thither to take it in; especially as it is wished that the vessel, loading by Colo. Stephens, may sail under her convoy. I am very respectfully, Sir, Your most obed. servt.
James Madison
 

   
   RC (NN). In Wagner’s hand, signed and franked by JM.


